DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20120150836) in view of Volkovs et al (US 20180196800 ).
Regarding claim 1, He discloses a system for document analysis (abstract) comprising: 
a processor (¶14); 
a data store, comprising a corpus of electronic documents (¶20 data stores 108); and 
a non-transitory computer readable medium comprising instructions (¶15) for: 
obtaining a first set of codes, each code associated with a dataset comprising a positive signal or a negative signal for the code, the positive signal or negative signal associated with an electronic document of the corpus of electronic documents (¶28-30  Training data includes queries and documents matching them together with relevance degree of each match; Training data includes query-document pairs, where the documents are labeled as relevant or irrelevant to their associated queries); 
training a representation model using each of the first set of codes, wherein training the representation model comprises training a first machine learning model using the datasets associated with each of the first set of codes such that the representation model is adapted to predict membership in one or more of the first set of codes (¶28-30  Training data includes queries and documents matching them together with relevance degree of each match. The training data and relevance may be prepared manually by human assessors, who check results for some queries and determine relevance of each result. Training data is then used by a learning algorithm to produce a ranking model, which computes the relevance of documents for actual queries; Training data includes query-document pairs, where the documents are labeled as relevant or irrelevant to their associated queries); 
extracting a representation from the representation model for each of the first set of codes (¶30 Then, a set of training queries 342 and associated document contents 344 are parsed (346) and the tree edit distance 348 between the query-document pairs computed. Training data includes query-document pairs, where the documents are labeled as relevant or irrelevant to their associated queries; ¶38 A platform providing searches where a parser for the search operations is trained to optimize NDCG may be implemented via software executed over one or more servers 414 such as a hosted service. );
storing the representation extracted for each code of the first set of codes in association with that respective code (Fig. 5 e.g. the program modules 506, application 522 and search engine 524 all integrated within system memory 504); 
receiving a first code of interest (¶39 Client applications executed on any of the client devices 411-413 may submit a search request to a search engine on the client devices 411-413, on the servers 414, or on individual server 416); 
obtaining a first representation associated with the first code of interest (¶18 When a user submits a query to a search engine (e.g. by using key words), the search engine may examine its index; ¶39 The search engine may crawl documents compute weighted tree edit distances between a query and a document, compute a ranking function, and optimize the NDCG by adjusting parser parameters from the ranking function using constraints in an iterative algorithm as discussed previously. The service may retrieve relevant data from data store(s) 419 directly or through database server 418, and provide the ranked search results to the user(s) through client devices 411-413).
He fails to specifically teach wherein each extracted representation for a respective code is in a representation space defined by the representation mode and comparing the first code of interest with a second code to determine a similarity between the first code of interest and the second code, wherein the comparison applies a similarity function associated with the representation space to the first representation associated with the first code of interest and a second representation associated with the second code.
Volkovs teaches wherein each extracted representation for a respective code is in a representation space defined by the representation model (¶24 it is advantageous for the document analysis system 130 to determine document embeddings that represent documents as numerical vectors in latent space) and comparing the first code of interest with a second code to determine a similarity between the first code of interest and the second code, wherein the comparison applies a similarity function associated with the representation space to the first representation associated with the first code of interest and a second representation associated with the second code (¶24-25 The distance between a pair of document embeddings may indicate a degree of similarity between the corresponding pair of documents).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein each extracted representation for a respective code is in a representation space defined by the representation mode and comparing the first code of interest with a second code to determine a similarity between the first code of interest and the second code, wherein the comparison applies a similarity function associated with the representation space to the first representation associated with the first code of interest and a second representation associated with the second code from Volkovs into the system as disclosed by He. The motivation for doing this is to improve generating document embeddings using a convolutional neural network architecture.

Regarding claim 2, the combination of He and Volkovs discloses the system of claim 1, wherein the first machine learning model is a parametrized model and the extracted representation for the respective code is based on one or more parameters of the parametrized model associated with the respective code (Volkovs ¶28 the document analysis system 130 trains a set of parameters of the document embedding model using a training corpus of documents to reduce a loss function; ¶35 The document management module 320 manages the training corpus 360 of documents that are used to train a set of parameters of the document embedding model).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first machine learning model is a parametrized model and the extracted representation for the respective code is based on one or more parameters of the parametrized model associated with the respective code from Volkovs into the system as disclosed by He. The motivation for doing this is to improve generating document embeddings using a convolutional neural network architecture.

Regarding claim 3, the combination of He and Volkovs discloses the system of claim 2, wherein the parametrized model is a neural network and the one or more parameters include a weight or bias of the neural network (¶30 the document analysis system 130 trains a document embedding model with a convolutional neural network (CNN) architecture. The CNN architecture of the document embedding model includes one or more convolutional layers, in which the output at a convolutional layer is generated by applying one or more kernels each associated with a set of weights to subsets of the input at the previous layer; ¶35 The document management module 320 manages the training corpus 360 of documents that are used to train a set of parameters of the document embedding model; ¶39 the document embedding model is a neural network model with a series of parameterized function).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the parametrized model is a neural network and the one or more parameters include a weight or bias of the neural network  from Volkovs into the system as disclosed by He. The motivation for doing this is to improve generating document embeddings using a convolutional neural network architecture.

Regarding claim 4, the combination of He and Volkovs discloses the system of claim 1, wherein the instructions are further for: 
obtaining a set of training codes of the first set of codes, each training code associated with a set of features and the respective extracted representation (Volkovs ¶36 process the training documents; the document management module 320 may categorize each training document D.sub.t according to an associated topic (e.g., action movie, romance movie, documentary) or sentiment (e.g., positive review, negative review) according to a classification task requested by the online system 110);
training a proxy representation model using each of the set of training codes, wherein training the proxy representation model comprises training a second machine learning model using the set of features associated with each of the set of training codes such that the proxy representation model is adapted to determine a proxy representation in the representation space based on the set of features (Volkovs ¶320  the document management module 320 may also process the training documents according to the tasks requested by the online system 110. These may include, for example, labeling of documents for classification or regression tasks, extracting statistics from the documents, and the like that can be used to train models for performing these tasks. For example, the document management module 320 may categorize each training document D.sub.t according to an associated topic (e.g., action movie, romance movie, documentary) or sentiment (e.g., positive review, negative review) according to a classification task requested by the online system 110); 
storing the proxy representation model (Volkovs Fig. 3 where the modules 320, 325, 330 and 335 are at least stored within the system 130); 
receiving a second code of interest and the set of features associated with the second code of interest (Volkovs ¶61 document analysis system 130 determines 702 a corresponding word embedding for each of an ordered set of words for a document.); 
applying the proxy representation model to determine the proxy representation for the second code of interest based on the set of features (Volkovs ¶61) document analysis system 130 determines 702 a corresponding word embedding for each of an ordered set of words for a document); and 
comparing the second code with the second code of interest to determine a similarity between the second code and the second code of interest, wherein the comparison applies the similarity function associated with the representation space to the second representation associated with the second code and the proxy representation associated with the second code of interest (Volkovs ¶61 The document analysis system 130 generates 704 the document embedding by applying a convolutional neural network model to the word embeddings of the document. The document embedding represents the document in a latent space and represents a prediction of a set of words that follow the last word in the document. The document analysis system 130 performs 706 one or more tasks based on the generated set of document embeddings).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of obtaining a set of training codes of the first set of codes, each training code associated with a set of features and the respective extracted representation; training a proxy representation model using each of the set of training codes, wherein training the proxy representation model comprises training a second machine learning model using the set of features associated with each of the set of training codes such that the proxy representation model is adapted to determine a proxy representation in the representation space based on the set of features; storing the proxy representation model; receiving a second code of interest and the set of features associated with the second code of interest; applying the proxy representation model to determine the proxy representation for the second code of interest based on the set of features; and comparing the second code with the second code of interest to determine a similarity between the second code and the second code of interest, wherein the comparison applies the similarity function associated with the representation space to the second representation associated with the second code and the proxy representation associated with the second code of interest from Volkovs into the system as disclosed by He. The motivation for doing this is to improve generating document embeddings using a convolutional neural network architecture.

Regarding claim 5, the combination of He and Volkovs discloses the system of claim 4, wherein the second machine learning model is a regression model (Volkovs ¶36  In addition, the document management module 320 may also process the training documents according to the tasks requested by the online system 110. These may include, for example, labeling of documents for classification or regression tasks, extracting statistics from the documents, and the like that can be used to train models for performing these task).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the second machine learning model is a regression model from Volkovs into the system as disclosed by He. The motivation for doing this is to improve generating document embeddings using a convolutional neural network architecture.

Regarding claim 6, the combination of He and Volkovs discloses the system of claim 4, wherein the set of features comprises a text description (Volkovs ¶36 process the training documents; the document management module 320 may categorize each training document D.sub.t according to an associated topic (e.g., action movie, romance movie, documentary) or sentiment (e.g., positive review, negative review) according to a classification task requested by the online system 110).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the set of features comprises a text description from Volkovs into the system as disclosed by He. The motivation for doing this is to improve generating document embeddings using a convolutional neural network architecture.

Regarding claim(s) 7-12 (drawn to a method):               
The rejection/proposed combination of He and Yerenakan, explained in the rejection of method claim(s) 1-6, anticipates/renders obvious the steps of the method of claim(s) 7-12because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-6 is/are equally applicable to claim(s) 7-12.

Regarding claim(s) 13-18 (drawn to a CRM):               
The rejection/proposed combination of He and Yerenakan, explained in the rejection of method claim(s) 1-6, anticipates/renders obvious the steps of the computer readable medium of claim(s) 13-18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-6 is/are equally applicable to claim(s) 13-1518



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669